Title: To James Madison from John O. Lay, 9 July 1825
From: Lay, John O.
To: Madison, James


        
          Sir
          Richmond July 9th. 1825
        
        I enclosed you on the 5th. inst. a Certificate for $548.11 deposited to your credit.
        The 2 Hhds. No. 9 & 10 are at SeaBrooks Ware House and will be opened in course of the ensuing week. Having no Receipt for them I was under the impression they had not come in when I sold the others, but on reference to Mr. Eddins Letters I find he mentions them.
        Could I have anticipated the present state of the market, the sales of your crop would I think have averaged at least $1. more than I obtained for it. Tobacco of that description (dry & sweet) is much sought after for the early shipments which have already commenced. Yours Very Respy.
        
          Jno. O. Lay
        
        
          Wheat 87½ a 90 c
          Flour new $5.50
        
      